gerd topsnik petitioner v commissioner of internal revenue respondent docket no filed date in p a german citizen made an installment_sale of his stock in a u s_corporation and in the year in issue he received equal monthly payments pursuant to a promissory note executed in connection with the sale he filed a late form 1040nr u s nonresident_alien income_tax return for claiming that the installment_sale proceeds were exempt from taxation by virtue of the u s -germany tax_treaty on date p completed paperwork to formally abandon his lawful permanent resident lpr status r determined that p is liable for an income_tax deficiency for attrib- utable to the gain on his installment_sale of stock r also determined that p was a covered_expatriate who expatriated in and must recognize gain on the deemed sale of his installment_obligation on the day before his expatriation under sec_877a r further determined that p is liable for an accuracy-related_penalty and a failure_to_file addition_to_tax p alleges that he is not liable for the installment_sale proceeds because he was a german resident who expatriated on date p has moved for summary_judgment and r has cross-moved for partial summary_judgment held p expatriated on date when he formally abandoned his status as an lpr held further p is liable for tax on gains attributable to the monthly installment payments that were made during before his expatriation_date held further p is liable for tax on gain from the deemed sale of his right to installment_sale proceeds on the day before his expatriation_date pursuant to sec_877a united_states tax_court reports charles herbert magnuson for petitioner michael k park and najah j shariff for respondent opinion kerrigan judge this case is before the court on peti- tioner’s motion for summary_judgment and respondent’s cross-motion for partial summary judgement petitioner was issued a notice_of_deficiency for tax_year in his motion petitioner contends that he was a german resident in sec_877a does not apply and the sec_6662 penalty and the section addition_to_tax do not apply in respondent’s cross-motion for partial summary_judgment respondent contends that petitioner was not a german resident and was a covered_expatriate who expatriated in and must recognize gain on the deemed sale of his installment_obligation on the day before his expatriation_date under sec_877a unless otherwise indicated all section references are to the internal_revenue_code code in effect for the tax_year in issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar background petitioner was born in germany he has a german pass- port and a german driver’s license respondent contends that petitioner owned the schwartze pfu tze inn inn and had a room there petitioner did not present evidence of ownership of the inn and he claims that he and his brother managed it and that he had access to a room there petitioner’s green card on date petitioner received a form i-551 permanent resident card or alien registration card green card and became a lawful permanent resident lpr of the united_states petitioner renewed his green card every years on date petitioner requested renewal of his green card by filing a u s immigration and naturalization service ins form i-90 application to replace permanent resident card on his form i-90 petitioner characterized himself as a permanent resident and listed his u s mailing topsnik v commissioner address in hawaii petitioner’s form i-90 was approved on date and his lpr status was renewed through date petitioner’s joint_venture settlement and stock sale in petitioner started a joint_venture named gourmet foods inc gourmet foods with its principal place of busi- ness in california in petitioner sued a number of individuals and entities involved with gourmet foods’ busi- ness the suit ended in settlement with petitioner agreeing to sell on date his stock in gourmet foods for dollar_figure in an installment_sale petitioner was entitled to receive an initial downpayment of dollar_figure and then monthly installments of dollar_figure until the remaining dollar_figure was paid at the time of sale petitioner’s tax basis in the gourmet foods stock was dollar_figure and his gross_profit from the installment_sale was dollar_figure his gross_profit_percentage wa sec_86 petitioner received the downpayment and monthly install- ment payments as planned the final monthly installment_payment was made on date in petitioner received monthly installment payments of dollar_figure for a total of dollar_figure as of date the amount of unpaid principal and accrued interest on the remainder of the installment_agreement had a fair_market_value of dollar_figure formal abandonment of petitioner’s green card on date petitioner completed a u s citi- zenship and immigration services uscis form i-407 abandonment of lawful permanent resident status to for- mally abandon his green card and lpr status uscis accepted his surrendered green card on his form i-407 peti- tioner provided an intended or actual permanent residence abroad in the philippines petitioner’s postabandonment noncompliance since filing his form i-407 petitioner has failed to file the required form_8854 initial and annual expatriation state- ment and has failed to certify under penalties of perjury that he has complied with all of his u s federal tax obliga- united_states tax_court reports tions for the five taxable years preceding the taxable_year that includes the expatriation_date including his obligations to file income_tax returns and obligations to pay all relevant tax_liabilities interest and penalties petitioner did not file all his u s income_tax returns and was not in payment compliance on the tax owed for the five years before his expatriation petitioner’ sec_2010 tax_return petitioner did not file a form_1040 u s individual_income_tax_return for tax_year on date he did however file a delinquent form 1040nr u s nonresident_alien income_tax return on his form 1040nr petitioner reported dollar_figure dollar_figure gross_profit percent- age as being exempt under article gains of the u s - germany tax_treaty jeopardy_assessment levy and notice_of_deficiency on date respondent made a jeopardy_assessment of an increase in tax_deficiency of dollar_figure an accuracy- related penalty of dollar_figure and a failure to timely file addi- tion to tax of dollar_figure for the taxable_period in on august and date respondent levied on dollar_figure of petitioner’s remaining installment_sale proceeds in partial satisfaction of hi sec_2010 income_tax_liability on date respondent issued petitioner a notice_of_deficiency for taxable_year determining the same deficiency accuracy-related_penalty under sec_6662 and addition_to_tax for failure to timely file under sec_6651 as in the jeopardy_assessment the deficiency included the first of the monthly installment payments made during the tax_year as well as the sec_877a deemed sale proceeds prior district_court litigation on date respondent made a jeopardy assess- ment of petitioner’s liabilities for tax penalties and interest for the years and thereafter levied on the gourmet foods installment payments in partial satisfaction of those liabilities topsnik v commissioner on date petitioner filed a complaint and thereafter an amended complaint against the united_states in the u s district_court for the central district of cali- fornia requesting a review of respondent’s jeopardy assess- ments and levies including the foregoing jeopardy assess- ment and levies and requesting refunds for and and damages for unauthorized collection actions the defend- ant united_states moved to dismiss the case on several grounds including improper venue after noting that peti- tioner does not reside in any judicial district since he cur- rently resides in germany the district_court held that under the venue provisions of u s c sec_1402 peti- tioner may not file his claim in a district_court and that his only recourse is to prosecute his claim in the united_states claims_court which has concurrent jurisdiction over tax_refund actions topsnik v united_states topsnik ii no 11-cv-06958-jhn-mrw wl at c d cal date aff ’d 554_fedappx_630 9th cir on that basis the district_court granted the defendant’s motion to dismiss id information exchanges between the united_states and germany on date the u s competent_authority made a request pursuant to article exchange of information and administrative assistance of the u s -germany tax_treaty to the german competent_authority for information pertaining to petitioner’s residency status in germany and his tax_return filing history in germany on date the u s competent_authority received a letter from the german competent_authority following the district court’s dismissal of petitioner’s suit because of improper venue and while petitioner’s appeal of that ruling was pending before the court_of_appeals for the ninth circuit petitioner brought suit_for_refund in the court of federal claims the defendant united_states moved to continue a temporary stay of the case pending the outcome of pe- titioner’s appeal of the district_court ruling the court of federal claims denied the motion on the ground that there was no venue issue before it and that whatever disposition the court_of_appeals were to make of peti- tioner’s appeal it would retain subject matter jurisdiction over petitioner’s refund claim and therefore could proceed to address the merits of that claim see 114_fedclaims_1 united_states tax_court reports which provided the following information for tax_year petitioner was registered in germany as a person sub- ject to taxation as a nonresident petitioner did not file a german tax_return for petitioner was not registered in the german township of oerlenbach in nor did he have a registered residence or habitual abode in germany in the inn was sold on date and from january to date the inn was vacant and from may through date the inn was run by a landlord on date the u s competent_authority sent the german competent_authority a letter stating that the german competent authority’s response indicates that it is not apparent petitioner does not have a residence or habitual abode in germany and requested confirmation the letter also requested residency information for two additional german cities freiburg and bruchsal on date the u s competent_authority received a letter from the german competent_authority which pro- vided the following information petitioner is not listed with the tax authority in freiburg city petitioner is not listed with the tax authority in bruchsal and since petitioner has on occasion resided in a room at hans and ingenborg topsnik’s house in freiburg free of charge i summary_judgment discussion full or partial summary_judgment may be granted where the pleadings and other materials show that there is no gen- uine dispute as to any material fact and that a decision may be rendered as a matter of law rule b 98_tc_518 aff ’d 17_f3d_965 7th cir the burden is on the moving party to demonstrate that there is no genuine dispute as to any material fact and that he or she is entitled to judgment as a matter of law 116_tc_73 in considering a motion for summary_judgment evidence is viewed in the light most favorable to the nonmoving party 100_tc_32 the nonmoving party may not rest upon the mere allegations or denials of his or her pleading but must set topsnik v commissioner forth specific facts showing there is a genuine dispute for trial sundstrand corp v commissioner t c pincite petitioner moved for summary_judgment and respondent cross-moved for partial summary_judgment each party has the burden to demonstrate that there is no genuine dispute as to any material fact after reviewing the pleadings we con- clude that a decision may be rendered as a matter of law ii whether petitioner was a german resident during petitioner claims that he was a german resident during and therefore the monthly installment payments during were exempt from u s taxation under the u s -ger- many tax_treaty respondent contends that petitioner was not a german resident during to determine whether petitioner was a german resident in we must look to the u s -germany tax_treaty the u s -germany tax_treaty as applicable for consists of three documents the original treaty which was signed in but which entered into force in the pro- tocol executed in on the same day the treaty was signed and which entered into force contemporaneously with the treaty and the protocol which entered into force on date and is effective for taxes other than withholding taxes eg for income_tax as of date therefore the original treaty as amended by the pro- tocol sometimes post-2006 treaty is applicable for peti- tioner’ sec_2010 tax_year article of the original treaty defines the term resident for purposes thereof before its amendment by the pro- tocol article paragraph provided as follows for the purposes of this convention the term resident of a contracting state means any person who under the laws of that state is liable to tax therein by reason of his domicile residence place of management place of incorporation or any other criterion of a similar nature pro- vided however that a this term does not include any person who is liable to tax in that state in respect only of income from sources in that state or capital situ- ated therein and b in the case of income derived or paid_by a partnership estate_or_trust this term applies only to the extent that the income derived by such partnership estate_or_trust is subject_to tax in that state as the income of a resident either in its hands or in the hands of its partners or beneficiaries united_states tax_court reports convention for the avoidance of double_taxation and the prevention of fiscal evasion with respect to taxes on income and capital and to certain other taxes u s -ger date u n t s entered into force date the protocol modified article paragraph to read as follows for the purposes of this convention the term resident of a contracting state means any person who under the laws of that state is liable to tax therein by reason of his domicile residence place of management place of incorporation or any other criterion of a similar nature and also includes that state and any political_subdivision or local authority thereof the term however does not include any person who is liable to tax in that state in respect only of income from sources in that state or of profits attributable to a permanent_establishment in that state or capital situated therein protocol amending the convention for the avoidance of double_taxation and the prevention of fiscal evasion with respect to taxes on income and capital and to certain other taxes signed on 29th date u s -ger date u n t s available at https treaties un org doc publication unts volume v2504 pdf article paragraph of the original treaty through subparagraph a as applicable to individuals is identical in substance to article paragraph of the post-2006 treaty both define a resident of a contracting state to include an individual liable to tax therein by reason of his domicile or residence and both exclude from the definition any person who is liable to tax in that state in respect only of income from sources in that state or capital situated therein article paragraph the same in both the original and post-2006 treaties provides gains derived by a resident of a contracting state from the alienation of immovable_property ie real_property situated in the other contracting state may be taxed in that other state article paragraph also unchanged by the pro- tocol provides in pertinent part for the purposes of this article the term immovable_property situated in the other contracting state shall include b shares in a company that is a resident of that other contracting state the assets of which company consist or consisted topsnik v commissioner wholly or principally of immovable_property situated in such other con- tracting state article paragraph of both the original and post-2006 treaties provides for relevant purposes that gains from the alienation of intangible_property other than the shares referred to in article paragraph b shall be taxable only in the contracting state of which the alienator is a resi- dent petitioner’s claim of german residency rests on a estoppel and b his contacts with germany during the years in issue a estoppel petitioner argues that because respondent argued before the district_court in topsnik i that petitioner is a german resident and because the court dismissed the case for improper venue on that basis respondent is estopped under the doctrine_of judicial estoppel from asserting a contrary position in this case this argument and the underlying facts are identical to the argument he presented in 143_tc_240 where we held that estoppel did not apply because petitioner’s status as a german resident during the years in issue was not addressed by the parties and was not in issue see id pincite the same analysis applies here with respect to we do not agree with petitioner b german contacts petitioner’s german contacts include a german driver’s license and a german passport he also contends that he owned the inn as noted supra with respect to individuals both the original treaty and the post-2006 treaty limit the definition of a ‘resident of a contracting state’ to individuals liable to tax therein by reason of domicile or residence and both exclude from the definition any person who is liable to tax in that state in respect only of income from sources in we follow the same conventions used in topsnik iv which referred to topsnik v united_states no 11-cv-06958-jhn-mrw wl c d cal date aff ’d 554_fedappx_630 9th cir as topsnik i to 114_fedclaims_1 as topsnik ii and to topsnik v united_states f_supp 3d d d c date as topsnik iii united_states tax_court reports that state or capital situated therein the treaty test for residence in a contracting state is the individual’s liability to pay tax to the state as a resident which in the case of germany means that the individual must be taxable on his or her worldwide income see staff of j comm on taxation explanation of proposed protocol to the income_tax treaty between the united_states and germany pincite j comm print individuals resident in germany are subject_to tax on their worldwide income_tax treaties cch para at big_number the test for residency under the u s -germany tax_treaty is confirmed by the commentary with respect to article of the organization for economic cooperation and development oecd model double tax_convention on income and capital oecd model treaty article paragraph of which is in all pertinent respects identical to article paragraph of the original and post-2006 treaties the commentary to article para- graph states in pertinent part as far as individuals are concerned the definition aims at covering the various forms of personal attachment to a state which in the domestic tax- ation laws form the basis of a comprehensive taxation full liability to tax oecd committee on fiscal affairs model tax_convention on income and on capital at c see topsnik iv t c pincite petitioner’s recitation of his contacts with germany during is not relevant to his status as a german resident during that year except insofar as they served to subject him to german taxation of his worldwide income petitioner does not allege that he is subject_to german taxation on his world- where the parties to a bilateral tax_treaty were both oecd members when the model treaty and commentary were drafted which is the case herein and the bilateral treaty wording is substantially the same as that of the model treaty also the case herein we have used the model treaty commentary to interpret provisions of the bilateral tax_treaty see podd v commissioner tcmemo_1998_418 slip op pincite and the cases cited thereat subsequent updates of the oecd model treaty left unchanged in all pertinent respects the article paragraph definition of resident con- tained in the oecd model treaty as it pertains to individuals therefore the above-quoted commentary with respect to that definition ap- plies to all of the oecd model treaties published since see eg tax_treaties cch paras 200a topsnik v commissioner wide income and the evidence in the record is uniformly to the contrary the information obtained by the german competent_authority from the german tax authority reveals that for tax_year petitioner was registered in germany as a per- son subject_to taxation as a nonresident petitioner did not file a german tax_return for petitioner was not registered in the german township of oerlenbach freiburg city or bruchsal in nor did he have a registered resi- dence or habitual abode in germany in and since petitioner has on occasion resided in a room at hans and ingenborg topsnik’s house in freiburg free of charge there is no evidence in the record to refute the information obtained by the german competent_authority we find that petitioner was not a resident of germany in as defined by article paragraph of the u s -germany tax_treaty accordingly petitioner’s monthly installment pay- ments were taxable by the united_states iii whether petitioner is a covered_expatriate a sec_877a generally the heroes earnings assistance and relief tax act of pub_l_no sec_301 sec_122 stat pincite4 which was signed into law on date added new sec_877a effective for individuals who expatriate on or after date sec_877a imposes a mark-to-market regime on covered expatriates under sec_877a all property of a covered_expatriate is treated as being sold on the day before his or her expatriation_date for its fair_market_value sec_877a provides that any gain arising from the deemed sale is taken into account for the taxable_year of the deemed sale notwithstanding any other provisions of the code b expatriate the term expatriate includes a any united_states cit- izen who relinquishes his citizenship and b any long-term_resident of the united_states who ceases to be an lpr of the united_states within the meaning of sec_7701 sec_877a under the regulations associ- ated with sec_7701 a person generally is an lpr if united_states tax_court reports he holds a green card see sec_301_7701_b_-1 proced admin regs sec_877a defines a long-term_resident of the united_states by cross-reference to sec_877 which provides that a long-term_resident is a ny individual other than a citizen_of_the_united_states who is a law- ful permanent resident_of_the_united_states in at least taxable years during the period of taxable years ending with the taxable_year of expatriation for purposes of the preceding sentence an individual shall not be treated as a lawful permanent resident for any taxable_year if such individual is treated as a resident of a foreign_country for the taxable_year under the provisions of a tax_treaty between the united_states and the foreign_country and does not waive the benefits of such treaty applicable to residents of the foreign_country petitioner was an lpr of the united_states beginning on date the date he received his green card if peti- tioner expatriated in as we find and discuss below then to be a long-term_resident he would have to be an lpr for of the tax years beginning with tax_year in topsnik iv we held that petitioner was an lpr of the united_states during tax years we further held that peti- tioner was not a resident of germany during tax years id pincite we held above that petitioner was not a ger- man resident in those years constitute seven of the eight years necessary for petitioner to fit under the definition of long-term_resident of the united_states petitioner argues that he has been a resident of germany since even if we accept that he is correct for the tax years he does not argue and has presented no evidence to suggest that he was not an lpr of the united_states for the three years from taken together with our holding in topsnik iv this means that petitioner was an lpr for at least out of the years before formally abandoning his lpr status therefore petitioner is treated as a long-term_resident of the united_states for the purposes of sec_877a c covered expatriates we must now determine whether petitioner was a covered_expatriate sec_877a provides that a covered expa- triate means an expatriate who meets at least one of the requirements set out in sec_877 a - c subpara- graph c provides that a person is a covered_expatriate if topsnik v commissioner such individual fails to certify under penalty of perjury that he has met the requirements of this title for the preceding_taxable_years or fails to submit such evidence of such compli- ance as the secretary may require sec_877a provides that the secretary shall prescribe regulations as may be necessary and appropriate to carry out the purposes of the section such regulations have not yet been provided instead the irs has promulgated guidance regarding this section in notice_2009_85 2009_45_irb_598 we are not bound by notice_2009_85 supra see 113_tc_363 but it is an official statement of the commissioner’s position and we may let it persuade us see 102_tc_558 aff ’d 37_f3d_216 5th cir notice_2009_85 sec i r b pincite explains that for purposes of certifying tax compliance for the five years before expatriation pursuant to sec_877 all u s citizens who relinquish their u s citizenship and all long-term residents who cease to be lawful permanent residents of the united_states within the meaning of sec_7701 must file form_8854 in order to certify under penalties of perjury that they have been in compliance with all federal tax laws during the five years preceding the year of expatriation individuals who fail to make such certification will be treated as covered expatriates within the meaning of sec_877a for the year of his expatriation petitioner failed to com- plete and file a form_8854 certifying under penalties of per- jury that he has complied with all of his u s federal tax obligations for the five taxable years preceding the taxable_year that includes his expatriation_date respondent has pro- vided evidence that petitioner did not file all of his u s income_tax returns before expatriating and was not in pay- ment compliance for taxes owed for the five years before expatriation in taxable_year thus petitioner could not have certified under penalties of perjury on a form_8854 that he had been in tax compliance for the five years before expatriation consequently because petitioner failed to cer- tify tax compliance for the five years before expatriation he is a covered_expatriate as defined by sec_877a as a covered_expatriate petitioner is treated as having sold all his property on the day before his expatriation_date and united_states tax_court reports is subject_to income_tax on the net unrealized_gain arising from property deemed sold while he was still a u s lpr see sec_877a see also notice_2009_85 supra d expatriation_date since petitioner is a covered_expatriate subject_to taxation under sec_877a we must determine his expatriation_date sec_877a defines the term expatriation_date as the date an individual relinquishes u s citizenship or in the case of a long-term_resident of the united_states the date on which the individual ceases to be an lpr of the united_states within the meaning of sec_7701 sec_7701 provides that an individual is an lpr if a such individual has the status of having been lawfully accorded the privilege of residing permanently in the united_states as an immigrant in accordance with the immigration laws and b such status has not been revoked and has not been administra- tively or judicially determined to have been abandoned an individual shall cease to be treated as an lpr of the united_states if such individual commences to be treated as a resident of a for- eign country under the provisions of a tax_treaty between the united_states and the foreign_country does not waive the benefits of such treaty applicable to residents of the foreign_country and notifies the secretary of the commencement of such treatment sec_301_7701_b_-1 proced admin regs indicates that when an alien initiates a determination resi- dent status is considered to be abandoned when the individ- ual’s application_for abandonment ins form i-407 is filed with the ins petitioner argues that he was a german resident in and that he therefore ceased to be an lpr on date respondent contends that petitioner ceased to be an lpr on date when he initiated abandonment of his lpr status by completing a form i-407 and surren- dering his green card we held above that petitioner was not a german resident during we find that his date of expatriation was date when he filed with the ins a form i-407 and surrendered his green card see id topsnik v commissioner iv sec_877a petitioner argues that sec_877a enacted in is inapplicable to his installment_sale transaction because the statute cannot be retroactive he also argues that if sec_877a does apply it was applied improperly a applicability to right to installment_sale payments notice_2009_85 sec_3 i r b pincite states in rel- evant part that for purposes of the mark-to-market regime a covered_expatriate is deemed to have sold any interest in property that he or she is considered to have owned other than property described in sec_877a deferred com- pensation specified tax-deferred accounts and interest in a nongrantor_trust on the day before petitioner’s expatriation_date petitioner held the right to monthly installment pay- ments that he received in exchange for the sale of his shares of stock in gourmet foods see sec_877a an installment_obligation received as a result of an install- ment sale is generally treated as property for purposes of the code sec_15a_453-1 temporary income_tax regs fed reg date states an install- ment obligation is considered to be property and is subject_to valuation without regard to whether the obligation is embodied in a note an executory_contract or any other instrument or is an oral promise enforceable under local law to determine which property would be subject_to the mark- to-market regime of sec_877a notice_2009_85 supra advises that we look to see whether property is of a type whose value would be includible in the value of a decedent’s gross_estate for federal estate_tax purposes if the covered_expatriate died on the day before his expatriation_date a covered_expatriate is considered to own any interest in prop- erty that would be taxable as part of his gross_estate for fed- eral estate_tax purposes as if he or she had died on the day before the expatriation_date as a citizen or resident_of_the_united_states id the value of an installment_obligation held at death is included in the value of a decedent’s gross_estate for federal estate_tax purposes sec_2031 specifies that the value of the gross_estate comprises the value of all property real united_states tax_court reports or personal tangible or intangible wherever situated to the extent provided in sec_2033 through sec_2033 provides that t he value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his death sec_20_2033-1 estate_tax regs lists examples of property includible in a decedent’s gross_estate and provides in relevant part that n otes or other claims held by the decedent are likewise included in 124_f2d_540 9th cir aff ’g 42_bta_197 the court_of_appeals for the ninth circuit held that the fair_market_value of an installment note received in exchange for a sale of stock was included in a decedent’s gross_estate in arguing that the statute is inapplicable to his transaction petitioner misstates the law an installment_obligation is treated as property which is held at the time an expatriate’s assets are marked to market petitioner’s assets are marked to market on date the day before his expatriation b mark-to-market calculation because petitioner’s right to receive monthly installment payments is property whose value would be included in the value of his gross_estate for federal estate_tax purposes if he died on the day before he expatriated petitioner is deemed to have sold the installment_obligation for its fair_market_value on the day before he expatriated see sec_877a notice_2009_85 supra petitioner argues that even if sec_877a does apply to his transaction it was applied improperly respondent con- tends that sec_877a was applied properly in computing a tax_liability under the mark-to-market regime a covered_expatriate must use the fair_market_value of each interest in property as of the day before the expatria- tion date in accordance with the valuation principles applicable for purposes of federal estate_tax without regard to sec_2032 and sec_2032a relating to alternate_valuation dates or the valuation of certain farm or real_property notice_2009_85 supra sec_20_2031-4 estate_tax regs provides guidance for valuing installment notes for purposes of including the value in the value of a decedent’s gross_estate it states the fair_market_value of notes secured or topsnik v commissioner unsecured is presumed to be the amount of unpaid principal plus interest accrued to the date of death unless the executor establishes that the value is lower or that the notes are worthless see 69_tc_222 on date the day before peti- tioner expatriated petitioner’s right to receive monthly installment payments is presumed to have had a fair_market_value of dollar_figure on the basis of the amount of unpaid principal and accrued interest sec_453b provides that a taxpayer’s basis in an installment_obligation is the excess of the face value of the obligation the remaining principal_amount over an amount equal to the income which would be returnable were the obligation satisfied in full the portion of the payments which would be included in the taxpayer’s income petitioner’s basis in his right to receive monthly installment payments is dollar_figure the excess of the face_amount of the right dollar_figure over an amount equal to the income which would be returnable were the right satisfied in full dollar_figure respondent correctly applied sec_877a to petitioner’s transaction respondent’s motion for partial summary_judgment will be granted and petitioner’s motion for summary_judgment will be denied any contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing an appropriate order will be issued f
